DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10771223. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent ‘s claims disclose of application’s claims as following:
Patent							Application
1 and 5. A method performed by a user equipment in a wireless communication system, the method comprising: receiving, from a base station, data on a downlink data channel; 
determining whether a scheduling type of the downlink data channel is persistent or non-persistent; and 
transmitting, to the base station, acknowledgement/negative acknowledgement (ACK/NACK) information for the data, wherein, when the scheduling type is non-persistent, the ACK/NACK information is transmitted on a first resource determined according to a downlink control channel corresponding to the data, and 
wherein, when the scheduling type is persistent the ACK/NACK information for an initial persistent data transmission is transmitted on a second resource determined according to the downlink control channel, and 

the ACK/NACK information for a following persistent data transmission is transmitted on a third resource determined by using resource information received via high-layer signaling.









2 and 6. The method of claim 1, wherein the first resource is further determined based on an index of a resource for the downlink control channel.


3 and 7. The method of claim 1, wherein the determination of the scheduling type is based on a part of control information on the downlink control channel.







4 and 8. The method of claim 3, wherein the control information includes resource allocation information for the data and modulation and coding scheme (MCS) information for the data.



9 and 13. A method performed by a base station in a wireless communication system, the method comprising: 
determining a scheduling type of a downlink data channel as either persistent or non-persistent; 
transmitting, to a user equipment, data on the downlink data channel based on the determination; and receiving, from the user equipment, acknowledgment / negative acknowledgment (ACK/NACK) information for the data, 
wherein, when the scheduling type is non-persistent, the ACK/NACK information is received on a first a resource determined according to a downlink control channel, and 


wherein, when the scheduling type is persistent, the ACK/NACK information for an initial persistent data transmission is received on a second resource determined according to the downlink control channel, and 

the ACK/NACK information for a following persistent data transmission is received on a third resource determined by using resource information transmitted via-a high-layer signaling.











10 and 14. The method of claim 9, wherein the first resource is further determined based on an index of a resource for the downlink control channel.


11 and 15. The method of claim 9, wherein the scheduling type is associated with a part of control information on the downlink control channel.






12 and 16. The method of claim 11, wherein the control information includes resource allocation information for the data and modulation and coding scheme (MCS) information for the data.
1 and 13. A method performed by a user equipment in a wireless communication system, the method comprising: receiving, from a base station, data on a downlink data channel; 

determining whether a scheduling type of the downlink data channel is persistent or non-persistent; 
in case that the scheduling type is non-persistent, transmitting, to the base station, acknowledgement/negative acknowledgement (Ack/Nack) information for the data on a resource which is determined based on a first Ack/Nack resource allocation scheme; 


in case that the scheduling type is persistent and the data is initial persistent data, transmitting, to the base station, Ack/Nack information for the data on a resource which is determined based on the first Ack/Nack resource allocation scheme; and 
in case that the scheduling type is persistent and the data is persistent data following the initial persistent data, 
transmitting, to the base station, Ack/Nack information for the data on a resource determined based on a second Ack/Nack resource allocation scheme.
4 and 16. The method of claim 1, wherein the resource which is determined based on the second Ack/Nack resource allocation scheme corresponds to a resource indicated by Ack/Nack resource information received via higher-layer signaling.
2 and 14. The method of claim 1, wherein the resource which is determined based on the first Ack/Nack resource allocation scheme corresponds to a resource among a plurality of pre-configured resources.
5 and 17. The method of claim 1, wherein the determination of the scheduling type of the downlink data channel is based on a part of control information scheduling the data on a downlink control channel.
3 and 15. The method of claim 2, wherein the resource among the plurality of pre-configured resources is associated with a downlink control channel corresponding to the data.
6 and 18. The method of claim 1, further comprising: receiving, from the base station, control information scheduling the data on a downlink control channel,
wherein the control information includes resource information for the downlink data channel and a modulation and coding scheme (MCS) for the data.
7 and 19. A method performed by a base station in a wireless communication system, the
method comprising:
determining whether a scheduling type of a downlink data channel is persistent or non-persistent;
transmitting, to a user equipment, data on the downlink data channel based on the
determination;



in case that the scheduling type is non-persistent, receiving, from the user equipment, acknowledgement/negative acknowledgement (Ack/Nack) information for the data on a resource which is determined based on a first Ack/Nack resource allocation scheme;
in case that the scheduling type is persistent and the data is initial persistent data, receiving, from the user equipment, Ack/Nack information for the data on a resource which is determined based on the first Ack/Nack resource allocation scheme; and
in case that the scheduling type is persistent and the data is persistent data following the initial persistent data, receiving, from the user equipment, Ack/Nack information for the data on a resource determined based on a second Ack/Nack resource allocation scheme.
10 and 22. The user equipment of claim 13, wherein the resource which is determined based on the second Ack/Nack resource allocation scheme corresponds to a resource indicated by Ack/Nack resource information received via higher-layer signaling.
8 and 20. The method of claim 1, wherein the resource which is determined based on the first Ack/Nack resource allocation scheme corresponds to a resource among a plurality of pre-configured resources.
9 and 21. The method of claim 1, wherein the determination of the scheduling type of the downlink data channel is based on a part of control information scheduling the data on a downlink control channel.
11 and 23. The method of claim 2, wherein the resource among the plurality of pre-configured resources is associated with a downlink control channel corresponding to the data.
12 and 24. The method of claim 1, further comprising: receiving, from the base station, control information scheduling the data on a downlink control channel,
wherein the control information includes resource information for the downlink data channel and a modulation and coding scheme (MCS) for the data.

the claimed patent discloses a method and system for determining the type of scheduling such as persistent or non-persistent, if the non-persistent or persistent with initial data, an allocated resource for transmitting ACK/NACK based on downlink control  and if the persistent with following data, an allocated resource for transmitting ACK/NACK based on higher layer signaling as stated in the claims 1-16 of the patent by replacing downlink control and higher layer signaling with scheme and omit some elements from the claims in order to broaden the claims. Therefore, the applicant is attempting to broaden the parent application's claims by eliminating some of the claim elements in the continuation at issue here. If allowed, the application at bar would unjustly extend applicant patent protection beyond the statutory period of the patent while, at the same time, granting broader protection to the application.
Claims 1-5, 7-11, 13-17, 19-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21 and 23 of U.S. Patent No. 10938536. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent ‘s claims disclose of application’s claims as following:
Patent							Application
1 and 7. A method performed by a user equipment in a wireless communication system, the method comprising: receiving, from a base station, data on a downlink data channel; 
determining whether a scheduling type of the downlink data channel is persistent or non-persistent; and 
transmitting, to the base station, acknowledgement/negative acknowledgement (Ack/Nack) information for the data, wherein, in case that the scheduling type is non-persistent, the Ack/Nack information for the data is transmitted on a resource which is one of pre-configured resources, and 
wherein, in case that the scheduling type is persistent, the Ack/Nack information for an initial persistent data transmission is transmitted on a resource which is one of 
the pre-configured resources, and 


the Ack/Nack information for a following persistent data transmission is transmitted on a resource indicated by resource indication information via high-layer signaling.









3 and 9. wherein the resource which is one of pre-configured resources is associated with a downlink control 

channel corresponding to the data.


5 and 11. wherein the determination of the scheduling type is based on a part of control information on a downlink control channel corresponding to the data.
3 and 9. wherein the resource which is one of pre-configured resources is associated with a downlink control channel corresponding to the data.
13 and 19. A method performed by a base station in a wireless communication system, the method comprising: determining a scheduling type of a downlink data channel as persistent or non-persistent; 
transmitting, to a user equipment, data on the downlink data channel based on the determination; and 
receiving, from the user equipment, acknowledgement/negative acknowledgement (Ack/Nack) information for the data, wherein, in case that the scheduling type is non-persistent, the Ack/Nack information for the data is received on a resource which is one of pre-configured resources, and 
wherein, in case that the scheduling type is persistent, the Ack/Nack information for an initial persistent data transmission is received on a resource which is one of the pre-configured resources, and 


the Ack/Nack information for a following persistent data transmission is received on a resource indicated by resource indication information via high-layer signaling.









15 and 21. wherein the resource which is one of pre-configured resources is associated with a downlink control channel corresponding to the data.

17 and 23. The method of claim 9, wherein the scheduling type is associated with a part of control information on the downlink control channel.

15 and 21. wherein the resource which is one of pre-configured resources is associated with a downlink control channel corresponding to the data.
1 and 13. A method performed by a user equipment in a wireless communication system, the method comprising: receiving, from a base station, data on a downlink data channel; 
determining whether a scheduling type of the downlink data channel is persistent or non-persistent; 
in case that the scheduling type is non-persistent, transmitting, to the base station, acknowledgement/negative acknowledgement (Ack/Nack) information for the data on a resource which is determined based on a first Ack/Nack resource allocation scheme; 

in case that the scheduling type is persistent and the data is initial persistent 
data, transmitting, to the base station, Ack/Nack information for the data on a resource which is determined based on the first Ack/Nack resource allocation scheme; and 
in case that the scheduling type is persistent and the data is persistent data following the initial persistent data, 
transmitting, to the base station, Ack/Nack information for the data on a resource determined based on a second Ack/Nack resource allocation scheme.
4 and 16. The method of claim 1, wherein the resource which is determined based on the second Ack/Nack resource allocation scheme corresponds to a resource indicated by Ack/Nack resource information received via higher-layer signaling.
2 and 14. wherein the resource which is determined based on the first Ack/Nack resource allocation scheme corresponds to a resource among a plurality of pre-configured resources.
5 and 17. wherein the determination of the scheduling type of the downlink data channel is based on a part of control information scheduling the data on a downlink control channel.
3 and 15. wherein the resource among the plurality of pre-configured resources is associated with a downlink control channel corresponding to the data.
7 and 19. A method performed by a base station in a wireless communication system, the method comprising:
determining whether a scheduling type of a downlink data channel is persistent or non-persistent;
transmitting, to a user equipment, data on the downlink data channel based on the
determination;
in case that the scheduling type is non-persistent, receiving, from the user equipment, acknowledgement/negative acknowledgement (Ack/Nack) information for the data on a resource which is determined based on a first Ack/Nack resource allocation scheme;

in case that the scheduling type is persistent and the data is initial persistent data, receiving, from the user equipment, Ack/Nack information for the data on a resource which is determined based on the first Ack/Nack resource allocation scheme; and
in case that the scheduling type is persistent and the data is persistent data following the initial persistent data, receiving, from the user equipment, Ack/Nack information for the data on a resource determined based on a second Ack/Nack resource allocation scheme.
10 and 22. The user equipment of claim 13, wherein the resource which is determined based on the second Ack/Nack resource allocation scheme corresponds to a resource indicated by Ack/Nack resource information received via higher-layer signaling.
8 and 20. wherein the resource which is determined based on the first Ack/Nack resource allocation scheme corresponds to a resource among a plurality of pre-configured resources.
9 and 21. wherein the determination of the scheduling type of the downlink data channel is based on a part of control information scheduling the data on a downlink control channel.
11 and 23. wherein the resource among the plurality of pre-configured resources is associated with a downlink control channel corresponding to the data.

the claimed patent discloses a method and system for determining the type of scheduling such as persistent or non-persistent, if the non-persistent or persistent with initial data, an allocated resource for transmitting ACK/NACK based on downlink control  and if the persistent with following data, an allocated resource for transmitting ACK/NACK based on higher layer signaling as stated in the claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21 and 23 of the patent by replacing downlink control and higher layer signaling with scheme and omit some elements from the claims in order to broaden the claims. Therefore, the applicant is attempting to broaden the parent application's claims by eliminating some of the claim elements in the continuation at issue here. If allowed, the application at bar would unjustly extend applicant patent protection beyond the statutory period of the patent while, at the same time, granting broader protection to the application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Novak [US 2009/0022098] discloses a method and system for receiving a non-
persistent [Par. 0350 for non-persistent assignment] or persistent [Par. 0363, persistent
assignment] scheduled and receiving data from based station based on a non-persistent or persistent scheduled and send back ACK [Par. 0170 for receiving NAK after sending data].
Zhang [US 2009/0285163] discloses a method and system includes persistent
and non-persistent assignment [Par. 0055].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414